Citation Nr: 1227342	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  11-22 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which denied service connection for ischemic heart disease.


FINDINGS OF FACT

1.  The Veteran has ischemic heart disease.

2.  Service personnel records do not show that the Veteran served in or visited the Republic of Vietnam, and the Veteran has not asserted that he disembarked in Vietnam; therefore, exposure to herbicides may not be presumed.

3.  The competent evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed ischemic heart disease and his military service.


CONCLUSION OF LAW

The Veteran's ischemic heart disease was not incurred in or aggravated by active military service, and may not be presumed to have incurred therein, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  Proper notice from VA must inform the Veteran of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the notice requirements discussed above apply generally to the following five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess v. Nicholson, 19 Vet. App. 473   (2006). 

The Board finds that VA's VCAA notification duties have been met.  The Veteran filed an informal claim of entitlement to service connection in May 2010 for coronary artery disease due to Agent Orange exposure in Vietnam.  In June 2010, he followed up with a formal claim for benefits.  Also in June 2010, prior to the initial rating decision on the Veteran's claim, the RO furnished a letter to the Veteran addressing all pertinent notice elements described above, to include the Dingess elements.  In November 2010, the RO sent another letter describing the problems it was having verifying that the Veteran was in the country of Vietnam.  The RO requested that the Veteran provide additional evidence of having served in-country in the Republic of Vietnam.  The RO further clarified that to receive a presumption of Agent Orange herbicide exposure, the Veteran needed to provide evidence that the ship he served on either docked to the shore or pier or travelled on the inland waterways.  In the case of a ship that docked, the Veteran also needed to state whether or not he went ashore.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA. The Veteran has not argued otherwise.

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This duty includes helping the Veteran to procure service treatment records and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In this case, the Veteran's service treatment and personnel records have been obtained.  Additionally, all private medical records documenting the Veteran's ischemic heart disease and treatment have been received.  It appears that all reasonable efforts have been made.  The Veteran has not identified any additional records pertaining to his claim and none is evident from a review of the record.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c) (2011).   

The Board notes that the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, the Board notes that there is no competent medical evidence linking the Veteran's heart disease to military service, and no lay evidence of continuity of symptomatology suggesting an association to service.  The Veteran has never asserted that his heart disease existed since his active duty service.  Rather, the appellant has asserted that exposure to agent orange or herbicides resulted in his disability.  However, as will be discussed in greater below, the Board finds no credible evidence of such exposure while on active duty.  Thus, the criteria for obtaining a VA examination or opinion in this case are not met.

In short, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further actions pursuant to the VCAA need be undertaken on the Veteran's behalf.  


Service Connection

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. 
§ 3.309(e) (2011), will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  Ischemic heart disease is listed under that section as one of these such diseases.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d)  (2011).

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for Veterans who have any of several diseases and served on active duty in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116 (West Supp. 2011); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  

"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97. Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam. 

Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. 
§ 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975 in the case of a Veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97. 

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit upheld VA's requirement that a Veteran must have been present within the land borders of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure under 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran essentially contends that due to his service onboard naval vessels in the Republic of Vietnam, he was exposed to Agent Orange, thereby causing his ischemic heart disease.  

The Board observes that the Veteran is competent to report duty or visitation to the Republic of Vietnam, and the Board has closely reviewed his statements describing the circumstances of his service.  In a July 2010 statement, the Veteran reported that he served on board the USS Annapolis (AGMR 1) from 1963 to 1965, which was "in and out of Vietnam."  In that same statement he reported service on board the USS Taluga (AO 62) from 1966 to 1967, also "in and out of Vietnam refueling carriers and destroyers."  In a November 2010 statement, the Veteran further reported that he was a boiler tender on board the USS Annapolis, and that they went to Vietnam and "did communications."  He indicated that during his four years in the Navy, while assigned to the USS Taluga, the ship went to Vietnam to refuel other ships.  He stated that while there, they were exposed to Agent Orange due to the air all around Vietnam.  He further stated that "no matter where we were it [was] the same air."  The Board finds it significant that, while the Veteran reported in several statements that he served aboard ships that were present in and around Vietnam, he never put forth any specific contention with regard to setting foot on the actual landmass of Vietnam.

Review of the service personnel records shows that during his time in service, the Veteran did indeed serve on board both the USS Annapolis and USS Taluga.  The Veteran's DD-214 confirms his last station to be the USS Taluga and that he was a Boilerman (BT).  He was awarded the Vietnam Service Medal, Vietnam Campaign Medal with Device and the National Defense Service Medal.  The RO requested that the National Personnel Records Center (NPRC) provide verification of the Veteran's service in Vietnam.  In June 2010, personnel records were provided along with the response that NPRC was "unable to determine whether or not this Veteran served in the Republic of Vietnam."  The Veteran was confirmed to have served on board the USS Annapolis, which was in the official waters of the Republic of Vietnam during the following time periods: September 15, 1965, to October 12, 1965; October 29, 1965, to November 27, 1965; December 16, 1965, to January 11, 1966; and January 26, 1966, to February 24, 1966.  The record, however, provided no conclusive proof of in-country service.  For this reason, and given that the Veteran has not specifically asserted that he set foot on the landmass of Vietnam, the Board finds that his exposure to herbicides during service will not be presumed as contemplated by 38 C.F.R. § 3.307(a)(6)(iii).

The Board has considered the statement of the Veteran that he was exposed to herbicide that was present in the air around Vietnam.  However, the Board finds that such an assertion is clearly so speculative in nature as to not constitute credible evidence of herbicide exposure in service.  Therefore, as actual exposure has not been shown by service department record, and there is no credible evidence otherwise establishing exposure to herbicides, the Board finds that exposure to herbicides is not conceded, and service connection cannot be granted on a presumptive basis for disability as a result of herbicide exposure.

Although the Veteran has not been shown to warrant a regulatory presumption of service connection for his claimed disabilities as a result of in-service herbicide exposure, his claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29  (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).

As detailed above, in order to establish service connection for the claimed condition, there must be (1) medical evidence of a current disability; (2) evidence of the in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between (1) and (2).  See Hickson, 12 Vet. App. at 253.

In this case, it is undisputed that the Veteran has diagnoses of coronary artery disease and ischemic cardiomyopathy as evidenced by the private treatment records in May 2010.  Hickson element (1) is therefore satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Board will address disease and injury separately.

Concerning in-service disease or injury, the Board notes that Veteran's service treatment records are negative for any finding, complaints, or treatment related to ischemic heart disease.  There are no indications in the record of any such problem or diagnosis before May 2010.

The lack of time between service discharge and onset of disability does not in and of itself preclude establishing service connection for this disability if the competent evidence shows that the disability is related to an in-service injury, such as the Veteran's claimed in-service herbicide exposure.  As noted herein, based upon the evidence of record, the Board cannot presume that the Veteran was exposed to herbicides during his time in service.  See 38 U.S.C.A. § 1116(f) (West Supp. 2011); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  The Board has already determined that there is no credible evidence of record otherwise showing that the Veteran was exposed to herbicides while on active duty.  Therefore, Hickson element (2) is not met.

Therefore, because Hickson element (2) is not met, element (3), evidence of a nexus between (1) and (2), cannot be satisfied either.  Although there is a current diagnosis of ischemic heart disease, because there is no evidence to suggest an in-service incurrence of the disease or an injury which caused it, there can be no connection between these two elements.  Thus, service connection is not warranted. 

In reaching this determination, the Board has taken into account the Veteran's lay statements and acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).



ORDER

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


